                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       Case No. 6:16-cr-03072-SRB
                                            )
RONNIE LEE OWEN,                            )
                                            )
              Defendant.                    )

                                            ORDER

       Before the Court is Magistrate Judge Rush’s Report and Recommendation recommending

Defendant be found competent to stand trial under 28 U.S.C. § 636(b). (Doc. #65). Neither

party filed objections to the Report and Recommendation.

       Accordingly, after an independent and careful review of the record and the applicable

law, the Court ADOPTS Judge Rush’s Report and Recommendation. (Doc. #65). It is

ORDERED that Defendant Ronnie L. Owen is found to be competent to understand the nature

and consequences of the proceedings against him and to assist properly in his defense.

       IT IS SO ORDERED.



                                                    /s/ Stephen R. Bough
                                                    JUDGE STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT COURT
DATED: November 28, 2018
